Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This office action is responsive to communication filed on 11/21/2021. Claims 1-20 have been examined.
Response to Arguments
Regarding 35 U.S.C. 103(a) applicant’s arguments, see page 2 - page 6 (all),
filed November 21 2021, with respect to claims 1-20 have been fully
considered and are persuasive. The examiner present a new round of rejection below in view of Li et al. (CN106027351A).
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.


Ascertaining the differences between the prior art and the claims at issue.

Resolving the level of ordinary skill in the pertinent art.

Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 9, 11, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Krauz et al. (US20190294141A1) hereinafter Krauz in view of Yize (TWI590180B) hereinafter Yize, and further in view of Li et al. (CN106027351A) hereinafter Li.

As per claim 1.  A monitoring method for data transmission, comprising: (Krauz, par0007 teaches the present invention discloses a method for providing a secure data monitoring system within a plant).
providing, by a data collection equipment, collection data correspondingly in response to a determination that equipment data has been received from an equipment terminal by the data collection equipment; (Krauz, par0096 teaches the collector hosts [1100] within the collector cluster collect [providing] and buffer raw data input streams from external data sources [100]. Each such data stream is time-stamped, and related to a specific data source entity [equipment terminal] (e.g. Production machine, machine sub-unit, sensor or indicator) within the plant (step 1110)).
providing, by an analysis equipment, analysis data correspondingly in response to a determination that the collection data has been received from the data collection equipment by the analysis equipment; (Krauz, par0098 teaches the collector hosts [1100] within the collector cluster [1000] forward [providing] the collected, encrypted, buffered data as a data stream to the data analysis sub unit [3000]).
          Krauz does not explicitly discloses providing, by the analysis equipment, a second abnormal message correspondingly in response to the determination that the 
          Li however discloses providing, by the analysis equipment, (Li, pg4 par2 teaches described control chip send, to analyzing module, instruction of fetching data by core bus communication interface poll, obtain by analyzing what module returned The diagnosis data of each network segment equipment, parametric data, configuration data, input data, output data message).
a second abnormal message correspondingly in response to the determination that the collection data has not been received by the analysis equipment, wherein the data transmission state displayed on the monitoring terminal comprises the second abnormal message indicating that the collection equipment is abnormal (Li, pg4 par4-5 teaches all devices information of the asked network segment, returns data, and described control chip is to analyzing the finger that fetches data that module sends when order adds up not respond to for 5 times, i.e. 4 network segments all do not have any data to return [determination that the collection data has not been received by the analysis equipment], then diagnose the analysis module of this network segment Block " backplane communication goes offline ", set core bus communication mark position is also sent out to host computer by ethernet interface Send warning [abnormal message], highlight with caveat at the page, close and connect.
Described communication module is by judging each site apparatus state, when defeated from the interaction data analyzing module acquisition Enter, to export data interaction normal, it is judged that this website is " equipment on-line " state；When website gathers number in the present invention According to not occurring any categorical data mutual in period, then judge this site apparatus fault, be in " equipment goes offline " State When website was once " equipment on-line " state, in certain setting time, any categorical data is no longer occurred to hand over Mutually, it is judged that this site apparatus is " the most online " state；When above-mentioned all communication abnormality situations occur, control core Diagnostic message is sent [abnormal message], warning by ethernet interface to host computer by sheet,).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of providing, by the analysis equipment, a second abnormal message correspondingly in response to the determination that the collection data has not been received by the analysis equipment, wherein the data transmission state displayed on the monitoring terminal comprises the second abnormal message indicating that the collection equipment is abnormal, as taught by Li in the method of Krauz, so Fieldbus is a kind of industry data bus that solves industry spot digital communication and field controls between the field apparatus such as intelligent instrumentation, controller, actuator set Information problem of transmission between standby and advanced control system, see Li, pg2 par13.
         Krauz and Li do not explicitly disclose displaying, by a monitoring terminal, a data transmission state correspondingly in response to a determination that the analysis data has been received from the analysis equipment by the monitoring terminal; providing, by the monitoring terminal, a first abnormal message correspondingly in response to the determination that the analysis data has not been received by the monitoring terminal, 
          Yize however discloses displaying, by a monitoring terminal, correspondingly in response to a determination that the analysis data has been received from the analysis equipment by the monitoring terminal; (Yize, pg5 par7 teaches the first information of the central host 40 and the second information from the energy management host 50 are displayed on a screen [displaying, by a monitoring terminal]; wherein the first information is a timely [a data transmission state] reading from the sensor, the meter or the logic controller of the program The second information is an environment or electricity consumption information that has been calculated [an analysis equipment complete this task] or counted).
a first abnormal message correspondingly in response to the determination that the analysis data, the first abnormal message indicating that the analysis equipment is  abnormal; and (Yize, pg4 par13 teaches whether cloud information meets security standards. When the cloud information received by the management platform does not meet the security standard, the first abnormal message is sent).
providing, by the monitoring terminal, displayed on the monitoring terminal comprises, (Yize, pg3 par4 teaches in the previous power-saving system, although the database records the measured value measured by the sensor and displays the information to the administrator/user reference, if the sensor reading is obviously wrong (for example, no If the reason is too low or too high, the administrator/user can't immediately know which part of the system is having problems, so it will take a lot of manpower and time to perform the task of system error elimination).


As per claim 2.  The combination of Krauz, Li and Yize disclose the method of claim 1.
          Krauz and Li do not explicitly disclose further comprising: providing, by the data collection equipment, a third abnormal message correspondingly in response to a determination that the equipment data has not been received by the data collection equipment, wherein the data transmission state displayed on the monitoring terminal comprises the third abnormal message indicating that the equipment terminal is abnormal.
          Yize however discloses further comprising: providing, by the data collection equipment, a third abnormal message, comprises the third abnormal message (Yize, pg3 par12 teaches when the management platform determines that the connection status between the management platform and the cloud center is not abnormal, a third abnormal message is sent).
displayed on the monitoring terminal, correspondingly in response to a determination that the equipment data has not been received by the data collection equipment (Yize, pg5 par7 teaches the first information of the central host 40 and the second information from the energy management host 50 are displayed on a screen [displaying, by a monitoring terminal]; wherein the first information is a timely [a data transmission state] reading from the sensor, the meter or the logic controller of the program The second information is an environment or electricity consumption information that has been calculated [an analysis equipment complete this task] or counted).
wherein the data transmission state (Yize, pg5 par2 teaches when the cloud information received from the cloud center 110 is different from the cloud information sent from the client, the management platform 120 further determines whether the connection state [data transmission state] between the management platform 120 and the cloud center 110 is abnormal).
indicating that the equipment terminal is abnormal. (Yize, pg5 par515 teaches the management platform 120 may further determine whether the operation state of the sensor corresponding to the node is abnormal, and the sensor corresponding to the node receives).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of further comprising: providing, by the data collection equipment, a third abnormal 

As per claim 9.  The combination of Krauz, Li and Yize disclose the method of claim 1.
          Krauz and Li do not explicitly disclose wherein the data collection equipment comprises a wired network equipment or a wireless network equipment. 
          Yize however discloses wherein the data collection equipment comprises a wired network equipment or a wireless network equipment. (Yize, pg5 par7 teaches as shown in FIG. 2, an environment sensing device 10 includes one or more sensors 11, one or more electric meters 12, and a first wireless node device 13, and the sensor 11 senses the scene environment. After the measurement, the information is transmitted to the first wireless node device 13, the electric meter 12 transmits the power consumption information to the first wireless node device 13; and the air conditioning device 20 includes one or more frequency converters 21 and a program logic controller. 22. A second wireless node device 23; a coordinator 30, receiving information from the first wireless node device 13 and the second wireless node device 23, the coordinator 30 preferably using wireless communication technology and a wireless node).


As per claim 11.  A monitoring system for data transmission, comprising: (Krauz, par0007 teaches the present invention discloses a method for providing a secure data monitoring system within a plant).
a data collection equipment, configured to receive equipment data provided by an equipment terminal and correspondingly to provide collection data; (Krauz, par0096 teaches the collector hosts [1100] [a data collection equipment] within the collector cluster collect and buffer raw data input streams from external data sources [100]. Each such data stream is time-stamped, and related to a specific data source entity [equipment terminal] (e.g. Production machine, machine sub-unit, sensor or indicator) within the plant (step 1110).).
an analysis equipment, configured to receive the collection data and correspondingly to provide analysis data; and (Krauz, par0098 teaches the collector hosts [1100] within the collector cluster [1000] forward [providing] the collected, encrypted, buffered data as a data stream to the data analysis sub unit [3000]).

          Li however discloses wherein the analysis equipment provides (Li, pg4 par2 teaches described control chip send, to analyzing module, instruction of fetching data by core bus communication interface poll, obtain by analyzing what module returned The diagnosis data of each network segment equipment, parametric data, configuration data, input data, output data message).
a second abnormal message correspondingly in response to a determination that the collection data 6 has not been received by the analysis equipment, wherein the data transmission state displayed on the monitoring terminal comprises the second abnormal message indicating that the collection equipment is abnormal (Li, pg4 par4-5 teaches all devices information of the asked network segment, returns data, and described control chip is to analyzing the finger that fetches data that module sends when order adds up not respond to for 5 times, i.e. 4 network segments all do not have any data to return [determination that the collection data has not been received by the analysis equipment], then diagnose the analysis module of this network segment Block " backplane communication goes offline ", set core bus communication mark position is also sent out to host computer by ethernet interface Send warning [abnormal message], highlight with caveat at the page, close and connect.
Described communication module is by judging each site apparatus state, when defeated from the interaction data analyzing module acquisition Enter, to export data interaction normal, it is judged that this website is " equipment on-line " state； When website gathers number in the present invention According to not occurring any categorical data mutual in period, then judge this site apparatus fault, be in " equipment goes offline " State When website was once " equipment on-line " state, in certain setting time, any categorical data is no longer occurred to hand over Mutually, it is judged that this site apparatus is " the most online " state； When above-mentioned all communication abnormality situations occur, control core Diagnostic message is sent [abnormal message], warning by ethernet interface to host computer by sheet,).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of providing, by the analysis equipment, a second abnormal message correspondingly in response to the determination that the collection data has not been received by the analysis equipment, wherein the data transmission state displayed on the monitoring terminal comprises the second abnormal message indicating that the collection equipment is abnormal, as taught by Li in the system of Krauz, so Fieldbus is a kind of industry data bus that solves industry spot digital communication and field controls between the field apparatus such as intelligent instrumentation, controller, actuator set Information problem of transmission between standby and advanced control system, see Li, pg2 par13.
          Krauz and Li do not explicitly disclose a monitoring terminal, configured to receive the analysis data and correspondingly to display a data transmission state; wherein the 
          Yize however discloses displaying, by a monitoring terminal, correspondingly in response to a determination that the analysis data has been received from the analysis equipment by the monitoring terminal; (Yize, pg5 par7 teaches the first information of the central host 40 and the second information from the energy management host 50 are displayed on a screen [displaying, by a monitoring terminal]; wherein the first information is a timely [a data transmission state] reading from the sensor, the meter or the logic controller of the program The second information is an environment or electricity consumption information that has been calculated [an analysis equipment complete this task] or counted).
a first abnormal message correspondingly in response to the determination that the analysis data, the first abnormal message indicating that the analysis equipment is  abnormal; and (Yize, pg4 par13 teaches whether cloud information meets security standards. When the cloud information received by the management platform does not meet the security standard, the first abnormal message is sent).
wherein the monitoring terminal provides, displayed on the monitoring terminal comprises, (Yize, pg3 par4 teaches in the previous power-saving system, although the database records the measured value measured by the sensor and displays the information to the administrator/user reference, if the sensor reading is obviously wrong (for example, no If the reason is too low or too high, the administrator/user can't immediately know which part of the system is having problems, so it will take a lot of manpower and time to perform the task of system error elimination).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a monitoring terminal, configured to receive the analysis data and correspondingly to display a data transmission state; wherein the monitoring terminal provides a first abnormal message correspondingly in response to a determination that the analysis data has not been received by the monitoring terminal, wherein the data transmission state displayed on the monitoring terminal comprises the first abnormal message indicating that the analysis equipment is abnormal, as taught by Yize in the method of Krauz and Li, so in power management system for multi-level devices debugging by sequentially judging whether the operation of the devices of each level is normal or not, so as to correspondingly emit different abnormal information can overcome the problem of difficult troubleshooting, see Yize, pg3 par6.

As per claim 12.  The combination of Krauz, Li and Yize disclose the system of claim 11.
          Krauz and Li do not explicitly disclose wherein the data collection equipment provides a third abnormal message correspondingly in response to a determination that the equipment data has not been received by the data collection equipment, wherein the data transmission state displayed on the monitoring terminal comprises the third abnormal message indicating that the equipment terminal is abnormal.
(Yize, pg3 par12 teaches when the management platform determines that the connection status between the management platform and the cloud center is not abnormal, a third abnormal message is sent).
displayed on the monitoring terminal, correspondingly in response to a determination that the equipment data has not been received by the data collection equipment (Yize, pg5 par7 teaches the first information of the central host 40 and the second information from the energy management host 50 are displayed on a screen [displaying, by a monitoring terminal]; wherein the first information is a timely [a data transmission state] reading from the sensor, the meter or the logic controller of the program The second information is an environment or electricity consumption information that has been calculated [an analysis equipment complete this task] or counted).
wherein the data transmission state (Yize, pg5 par2 teaches when the cloud information received from the cloud center 110 is different from the cloud information sent from the client, the management platform 120 further determines whether the connection state [data transmission state] between the management platform 120 and the cloud center 110 is abnormal).
indicating that the equipment terminal is abnormal. (Yize, pg5 par515 teaches the management platform 120 may further determine whether the operation state of the sensor corresponding to the node is abnormal, and the sensor corresponding to the node receives).


As per claim 19.  The combination of Krauz, Li and Yize disclose the system of claim 11.
          Krauz and Li do not explicitly disclose wherein the data collection equipment comprises a wired network equipment or a wireless network equipment. 
          Yize however discloses wherein the data collection equipment comprises a wired network equipment or a wireless network equipment. (Yize, pg5 par7 teaches as shown in FIG. 2, an environment sensing device 10 includes one or more sensors 11, one or more electric meters 12, and a first wireless node device 13, and the sensor 11 senses the scene environment. After the measurement, the information is transmitted to the first wireless node device 13, the electric meter 12 transmits the power consumption information to the first wireless node device 13; and the air conditioning device 20 includes one or more frequency converters 21 and a program logic controller. 22. A second wireless node device 23; a coordinator 30, receiving information from the first wireless node device 13 and the second wireless node device 23, the coordinator 30 preferably using wireless communication technology and a wireless node).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the data collection equipment comprises a wired network equipment or a wireless network equipment, as taught by Yize in the system of Krauz and Li, so in power management system for multi-level devices debugging by sequentially judging whether the operation of the devices of each level is normal or not, so as to correspondingly emit different abnormal information can overcome the problem of difficult troubleshooting, see Yize, pg3 par6.

Claims 3-8, 10, 13-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Krauz in view of Li, further in view of Yize, and further in view of Grohman (US20100106809A1) hereinafter Grohman.

As per claim 3.  The combination of Krauz, Li and Yize disclose the method of claim 2.
          Krauz and Li do not explicitly disclose the first abnormal message, the second abnormal message, or the third abnormal message.
          Yize however discloses the first abnormal message, the second abnormal message, or the third abnormal message (Yize, pg3 par12 teaches when the management platform determines that the connection status between the management platform and the cloud center is not abnormal, a third abnormal message is sent).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of the first abnormal message, the second abnormal message, or the third abnormal message, as taught by Yize in the method of Krauz and Li, so in power management system for multi-level devices debugging by sequentially judging whether the operation of the devices of each level is normal or not, so as to correspondingly emit different abnormal information can overcome the problem of difficult troubleshooting, see Yize, pg3 par6.
          Krauz, Li and Yize do not explicitly disclose further comprising: generating an alarm message according to.
          Grohman however discloses further comprising: generating an alarm message according to. (Grohman, par0168 teaches in a step 1510, the system device 410 publishes [generating an alarm] an alarm message over the data bus 180 in response to an alarm condition. The device 410 may be, e.g., the outdoor unit 144. The alarm message includes a flag indicating a level of the alarm. The level may be, e.g., critical, moderate or minor. In a step 1520, a user interface, e.g. the UI 240, receives the alarm message and displays an alert, e.g., the linking icon 3010, depending on a state of the flag. For example, the user interface may display a critical alarm, but not a minor alarm, or may display the alert using colors coded by alarm severity).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of  more flexible, may be easier to diagnose, may require fewer, simpler repairs and may have a longer service life, see Grohman, par0020.

As per claim 4.  The combination of Krauz, Li and Yize disclose the method of claim 2.
          Krauz and Li do not explicitly disclose corresponding to the first abnormal message, the second abnormal message, or the third abnormal message, wherein the data transmission state.
          Yize however discloses corresponding to the first abnormal message, the second abnormal message, or the third abnormal message (Yize, pg3 par12 teaches when the management platform determines that the connection status between the management platform and the cloud center is not abnormal, a third abnormal message is sent).
wherein the data transmission state, (Yize, pg5 par2 teaches when the cloud information received from the cloud center 110 is different from the cloud information sent from the client, the management platform 120 further determines whether the connection state [data transmission state] between the management platform 120 and the cloud center 110 is abnormal).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of the first abnormal message, the second abnormal message, or the third abnormal message wherein the data transmission state, as taught by Yize in the method of Krauz and Li, so 
          Krauz, Li and Yize do not explicitly disclose is displayed in the form of at least one of an icon, a number, a shape, or a symbol, or is displayed by means of a color or dynamic change to at least one of the icon, the number, the shape, or the symbol.
          Grohman however discloses is displayed in the form of at least one of an icon, a number, a shape, or a symbol, or is displayed by means of a color or dynamic change to at least one of the icon, the number, the shape, or the symbol. (Grohman, par0140, par0168 teaches the linking icon 3010 may be displayed when an alarm status field of a Device_status message sent by one or more of the devices 410 indicates the presence of an alarm state.In a step 1520, a user interface, e.g. the UI 240, receives the alarm message and displays an alert, e.g., the linking icon 3010, depending on a state of the flag. For example, the user interface may display a critical alarm, but not a minor alarm, or may display the alert using colors coded by alarm severity).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the data transmission state, is displayed in the form of at least one of an icon, a number, a shape, or a symbol, or the data transmission state, is displayed by means of a color or dynamic change to at least one of the icon, the number, the shape, or the symbol, as taught by Grohman in the method of Krauz, Li and Yize, so improved climate control system have multiple components thereof communicate with one another via a  more flexible, may be easier to diagnose, may require fewer, simpler repairs and may have a longer service life, see Grohman, par0020.

As per claim 5.  The combination of Krauz, Li and Yize disclose the method of claim 2.
          Krauz further discloses providing, by the server, server data, the server data has been received from the server (Krauz, par0172 teaches the front end collector [1200] forwards the encrypted response to the front end server [2100] (step 3250). The front end server forwards the response to the front-end client [2200], and logs [server data has been received] it in the front end database [2300] (step 3255).
          Krauz and Li do not explicitly disclose the step of displaying, by the monitoring terminal, the data transmission state. 
          Yize however discloses the step of displaying, by the monitoring terminal, the data transmission state (Yize, pg5 par7 teaches the first information of the central host 40 and the second information from the energy management host 50 are displayed on a screen [displaying, by a monitoring terminal]; wherein the first information is a timely reading from the sensor, the meter or the logic controller of the program).
the data transmission state, (Yize, pg5 par2 teaches when the cloud information received from the cloud center 110 is different from the cloud information sent from the client, the management platform 120 further determines whether the connection state [data transmission state] between the management platform 120 and the cloud center 110 is abnormal).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of the 
          Krauz, Li and Yize do not explicitly disclose monitoring terminal comprises a server and a monitoring equipment.
          Grohman however discloses monitoring terminal comprises a server and a monitoring equipment. (Grohman, par0164 teaches the tracking data are provided to a remote server, e.g. not collocated with the system 100. The remote server may include a service provider or manufacturer computer configured to communicate with the system 100 via the UI/G 250 [monitoring equipment], to receive the tracking data, and to store the tracking data in any suitable format, without limitation a database.).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of monitoring terminal comprises a server and a monitoring equipment, as taught by Grohman in the method of Krauz, Li and Yize, so improved climate control system have multiple components thereof communicate with one another via a data bus and are more flexible, may be easier to diagnose, may require fewer, simpler repairs and may have a longer service life, see Grohman, par0020.

As per claim 6.  The combination of Krauz, Li, Yize and Grohman disclose the method of claim 5.
(Krauz, par0172 teaches the front end collector [1200] forwards the encrypted response to the front end server [2100] (step 3250). The front end server forwards the response to the front-end client [2200], and logs [server data has been received] it in the front end database [2300] (step 3255).
          Krauz and Li do not explicitly disclose the data transmission state, the first abnormal message correspondingly in response to the determination that the analysis data, the first abnormal message indicating that the analysis equipment is abnormal; providing, by the monitoring equipment, displayed on the monitoring equipment comprises, monitoring equipment, a fourth abnormal message correspondingly in response to a determination that, the fourth abnormal message indicating that, is abnormal. 
          Yize however discloses the data transmission state, (Yize, pg5 par2 teaches when the cloud information received from the cloud center 110 is different from the cloud information sent from the client, the management platform 120 further determines whether the connection state [data transmission state] between the management platform 120 and the cloud center 110 is abnormal).
the first abnormal message correspondingly in response to the determination that the analysis data, the first abnormal message indicating that the analysis equipment is abnormal; and (Yize, pg4 par13 teaches whether cloud information meets security standards. When the cloud information received by the management platform does not meet the security standard, the first abnormal message is sent).
 (Yize, pg3 par4 teaches in the previous power-saving system, although the database records the measured value measured by the sensor and displays the information to the administrator/user reference, if the sensor reading is obviously wrong (for example, no If the reason is too low or too high, the administrator/user can't immediately know which part of the system is having problems, so it will take a lot of manpower and time to perform the task of system error elimination).
a fourth abnormal message correspondingly in response to a determination that, the fourth abnormal message indicating that, is abnormal. (Yize, pg5 par5 teaches when the management platform 120 does not receive the response message sent by the node corresponding to the fourth request, it may determine that the node is malfunctioning, and the management platform 120 may further issue the fourth abnormal message).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of the data transmission state, the first abnormal message correspondingly in response to the determination that the analysis data, the first abnormal message indicating that the analysis equipment is abnormal; providing, by the monitoring equipment, displayed on the monitoring equipment comprises, monitoring equipment, a fourth abnormal message correspondingly in response to a determination that, the fourth abnormal message indicating that, is abnormal, as taught by Yize in the method of Krauz and Li, so in power management system for multi-level devices debugging by sequentially judging whether the operation of the devices of each level is normal or not, so as to 

As per claim 7.  The combination of Krauz and Li, Yize and Grohman disclose the method of claim 6.
          Krauz and Li do not explicitly disclose the first abnormal message, the second abnormal message, the third abnormal message, or the fourth abnormal message.
          Yize however discloses the first abnormal message, the second abnormal message, the third abnormal message, or the fourth abnormal message (Yize, pg3 par12 teaches when the management platform determines that the connection status between the management platform and the cloud center is not abnormal, a third abnormal message is sent).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of the first abnormal message, the second abnormal message, the third abnormal message, or the fourth abnormal message, as taught by Yize in the method of Krauz and Li, so in power management system for multi-level devices debugging by sequentially judging whether the operation of the devices of each level is normal or not, so as to correspondingly emit different abnormal information can overcome the problem of difficult troubleshooting, see Yize, pg3 par6.
          Krauz, Li and Yize do not explicitly disclose further comprising: generating an alarm message according to.
(Grohman, par0168 teaches In a step 1510, the system device 410 publishes [generating an alarm] an alarm message over the data bus 180 in response to an alarm condition. The device 410 may be, e.g., the outdoor unit 144. The alarm message includes a flag indicating a level of the alarm. The level may be, e.g., critical, moderate or minor. In a step 1520, a user interface, e.g. the UI 240, receives the alarm message and displays an alert, e.g., the linking icon 3010, depending on a state of the flag. For example, the user interface may display a critical alarm, but not a minor alarm, or may display the alert using colors coded by alarm severity).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of further comprising: generating an alarm message according to, as taught by Grohman in the method of Krauz, Li and Yize, so improved climate control system have multiple components thereof communicate with one another via a data bus and are more flexible, may be easier to diagnose, may require fewer, simpler repairs and may have a longer service life, see Grohman, par0020.

As per claim 8.  The combination of Krauz,  Li, Yize and Grohman disclose the method of claim 7.
          Krauz and Li do not explicitly disclose corresponding to the first abnormal message, the second abnormal message, or the third abnormal message, wherein the data transmission state.
(Yize, pg3 par12 teaches when the management platform determines that the connection status between the management platform and the cloud center is not abnormal, a third abnormal message is sent).
wherein the data transmission state, (Yize, pg5 par2 teaches when the cloud information received from the cloud center 110 is different from the cloud information sent from the client, the management platform 120 further determines whether the connection state [data transmission state] between the management platform 120 and the cloud center 110 is abnormal).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of the first abnormal message, the second abnormal message, or the third abnormal message wherein the data transmission state, as taught by Yize in the method of Krauz and Li, so in power management system for multi-level devices debugging by sequentially judging whether the operation of the devices of each level is normal or not, so as to correspondingly emit different abnormal information can overcome the problem of difficult troubleshooting, see Yize, pg3 par6.
          Krauz, Li and Yize do not explicitly disclose is displayed in the form of at least one of an icon, a number, a shape, or a symbol, or the data transmission state, is displayed by means of a color or dynamic change to at least one of the icon, the number, the shape, or the symbol.
          Grohman however discloses is displayed in the form of at least one of an icon, a number, a shape, or a symbol, or the data transmission state, is displayed by means of (Grohman, par0140, par0168 teaches the linking icon 3010 may be displayed when an alarm status field of a Device_status message sent by one or more of the devices 410 indicates the presence of an alarm state.In a step 1520, a user interface, e.g. the UI 240, receives the alarm message and displays an alert, e.g., the linking icon 3010, depending on a state of the flag. For example, the user interface may display a critical alarm, but not a minor alarm, or may display the alert using colors coded by alarm severity).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of is displayed in the form of at least one of an icon, a number, a shape, or a symbol, or the data transmission state, is displayed by means of a color or dynamic change to at least one of the icon, the number, the shape, or the symbol, as taught by Grohman in the method of Krauz, Li and Yize, so improved climate control system have multiple components thereof communicate with one another via a data bus and are more flexible, may be easier to diagnose, may require fewer, simpler repairs and may have a longer service life, see Grohman, par0020.

As per claim 10.  The combination of Krauz, Li and Yize disclose the method of claim 9.
           Krauz and Li do not explicitly disclose the analysis equipment is disposed on the equipment terminal. 
 (Yize, pg3 par18 teaches the energy management host [equipment terminal] collects and analyzes the information received from the central host, and issues management commands to the central host according to the analysis result).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of the analysis equipment is disposed on the equipment terminal, as taught by Yize in the method of Krauz and Li, so in power management system for multi-level devices debugging by sequentially judging whether the operation of the devices of each level is normal or not, so as to correspondingly emit different abnormal information can overcome the problem of difficult troubleshooting, see Yize, pg3 par6.
          Krauz, Li and Yize do not explicitly disclose wherein the data collection equipment comprises the wired network equipment.
          Grohman however discloses wherein the data collection equipment comprises the wired network equipment. (Grohman, par0163 teaches the data collection device may store the data for later downloading, may transmit the data wirelessly, e.g., via a cellular network, or over an optical or wired network such as the internet. The data collection device may be provided, e.g., by an installer and coupled to the system 100 wirelessly or via a suitable port [wired] provided, e.g., by the UI/G 250).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the data collection equipment comprises the wired network equipment, as taught by Grohman in the method of Krauz, Li and Yize, so improved climate control  more flexible, may be easier to diagnose, may require fewer, simpler repairs and may have a longer service life, see Grohman, par0020.

As per claim 13.  The combination of Krauz, Li and Yize disclose the system of claim 12.
          Krauz and Li do not explicitly disclose the first abnormal message, the second abnormal message, or the third abnormal message.
          Yize however discloses the first abnormal message, the second abnormal message, or the third abnormal message (Yize, pg3 par12 teaches when the management platform determines that the connection status between the management platform and the cloud center is not abnormal, a third abnormal message is sent).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of the first abnormal message, the second abnormal message, or the third abnormal message, as taught by Yize in the system of Krauz and Li, so in power management system for multi-level devices debugging by sequentially judging whether the operation of the devices of each level is normal or not, so as to correspondingly emit different abnormal information can overcome the problem of difficult troubleshooting, see Yize, pg3 par6.
          Krauz, Li and Yize do not explicitly disclose wherein the monitoring terminal generates an alarm message according to.
(Grohman, par0168 teaches In a step 1510, the system device 410 publishes [generating an alarm] an alarm message over the data bus 180 in response to an alarm condition. The device 410 may be, e.g., the outdoor unit 144. The alarm message includes a flag indicating a level of the alarm. The level may be, e.g., critical, moderate or minor. In a step 1520, a user interface, e.g. the UI 240, receives the alarm message and displays an alert, e.g., the linking icon 3010, depending on a state of the flag. For example, the user interface may display a critical alarm, but not a minor alarm, or may display the alert using colors coded by alarm severity).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the monitoring terminal generates an alarm message according to, as taught by Grohman in the system of Krauz, Li and Yize, so improved climate control system have multiple components thereof communicate with one another via a data bus and are more flexible, may be easier to diagnose, may require fewer, simpler repairs and may have a longer service life, see Grohman, par0020.

As per claim 14.  The combination of Krauz, Li and Yize disclose the system of claim 12.
          Krauz and Li do not explicitly disclose corresponding to the first abnormal message, the second abnormal message, or the third abnormal message, wherein the data transmission state.
(Yize, pg3 par12 teaches when the management platform determines that the connection status between the management platform and the cloud center is not abnormal, a third abnormal message is sent).
wherein the data transmission state, (Yize, pg5 par2 teaches when the cloud information received from the cloud center 110 is different from the cloud information sent from the client, the management platform 120 further determines whether the connection state [data transmission state] between the management platform 120 and the cloud center 110 is abnormal).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of the first abnormal message, the second abnormal message, or the third abnormal message wherein the data transmission state, as taught by Yize in the system of Krauz and Li, so in power management system for multi-level devices debugging by sequentially judging whether the operation of the devices of each level is normal or not, so as to correspondingly emit different abnormal information can overcome the problem of difficult troubleshooting, see Yize, pg3 par6.
          Krauz, Li and Yize do not explicitly disclose is displayed in the form of at least one of an icon, a number, a shape, or a symbol, or is displayed by means of a color or dynamic change to at least one of the icon, the number, the shape, or the symbol.
          Grohman however discloses is displayed in the form of at least one of an icon, a number, a shape, or a symbol, or is displayed by means of a color or dynamic change to at least one of the icon, the number, the shape, or the symbol. (Grohman, par0140, par0168 teaches the linking icon 3010 may be displayed when an alarm status field of a Device_status message sent by one or more of the devices 410 indicates the presence of an alarm state.In a step 1520, a user interface, e.g. the UI 240, receives the alarm message and displays an alert, e.g., the linking icon 3010, depending on a state of the flag. For example, the user interface may display a critical alarm, but not a minor alarm, or may display the alert using colors coded by alarm severity).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the data transmission state, is displayed in the form of at least one of an icon, a number, a shape, or a symbol, or the data transmission state, is displayed by means of a color or dynamic change to at least one of the icon, the number, the shape, or the symbol, as taught by Grohman in the system of Krauz, Li and Yize, so improved climate control system have multiple components thereof communicate with one another via a data bus and are more flexible, may be easier to diagnose, may require fewer, simpler repairs and may have a longer service life, see Grohman, par0020.

As per claim 15.  The combination of Krauz, Li and Yize disclose the system of claim 12.
          Krauz further discloses to provide server data correspondingly; configured to receive the server (Krauz, par0172 teaches the front end collector [1200] forwards the encrypted response to the front end server [2100] (step 3250). The front end server forwards the response to the front-end client [2200], and logs [server data has been received] it in the front end database [2300] (step 3255).
 
          Yize however discloses data to display correspondingly (Yize, pg5 par7 teaches the first information of the central host 40 and the second information from the energy management host 50 are displayed on a screen [displaying, by a monitoring terminal]; wherein the first information is a timely reading from the sensor, the meter or the logic controller of the program).
configured to receive the analysis data provided by the analysis equipment (Yize, pg3 par18 teaches the energy management host [equipment terminal] collects and analyzes the information received from the central host, and issues management commands to the central host according to the analysis result).
the data transmission state, (Yize, pg5 par2 teaches when the cloud information received from the cloud center 110 is different from the cloud information sent from the client, the management platform 120 further determines whether the connection state [data transmission state] between the management platform 120 and the cloud center 110 is abnormal).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of data to display correspondingly, configured to receive the analysis data provided by the analysis equipment, the data transmission state, as taught by Yize in the system of Krauz and Li, so in power management system for multi-level devices debugging by sequentially judging whether the operation of the devices of each level is normal or not, 
          Krauz, Li and Yize do not explicitly disclose monitoring terminal comprises a server and a monitoring equipment.
          Grohman however discloses monitoring terminal comprises a server and a monitoring equipment. (Grohman, par0164 teaches the tracking data are provided to a remote server, e.g. not collocated with the system 100. The remote server may include a service provider or manufacturer computer configured to communicate with the system 100 via the UI/G 250 [monitoring equipment], to receive the tracking data, and to store the tracking data in any suitable format, without limitation a database.).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of monitoring terminal comprises a server and a monitoring equipment, as taught by Grohman in the system of Krauz, Li and Yize, so improved climate control system have multiple components thereof communicate with one another via a data bus and are more flexible, may be easier to diagnose, may require fewer, simpler repairs and may have a longer service life, see Grohman, par0020.

As per claim 16.  The combination of Krauz, Li, Yize and Grohman disclose the system of claim 15.
          Krauz further discloses providing, by the server, the server data, has not been received by the server, has not been received by the (Krauz, par0172 teaches the front end collector [1200] forwards the encrypted response to the front end server [2100] (step 3250). The front end server forwards the response to the front-end client [2200], and logs [server data has been received] it in the front end database [2300] (step 3255).
          Krauz and Li do not explicitly disclose the data transmission state, the first abnormal message correspondingly in response to the determination that the analysis data, the first abnormal message indicating that the analysis equipment is abnormal; providing, by the monitoring equipment, displayed on the monitoring equipment comprises, monitoring equipment, a fourth abnormal message correspondingly in response to a determination that, the fourth abnormal message indicating that, is abnormal. 
          Yize however discloses the data transmission state, (Yize, pg5 par2 teaches when the cloud information received from the cloud center 110 is different from the cloud information sent from the client, the management platform 120 further determines whether the connection state [data transmission state] between the management platform 120 and the cloud center 110 is abnormal).
the first abnormal message correspondingly in response to the determination that the analysis data, the first abnormal message indicating that the analysis equipment is abnormal; and (Yize, pg4 par13 teaches whether cloud information meets security standards. When the cloud information received by the management platform does not meet the security standard, the first abnormal message is sent).
providing, by the monitoring equipment, displayed on the monitoring equipment comprises, monitoring equipment,  (Yize, pg3 par4 teaches in the previous power-saving system, although the database records the measured value measured by the sensor and displays the information to the administrator/user reference, if the sensor reading is obviously wrong (for example, no If the reason is too low or too high, the administrator/user can't immediately know which part of the system is having problems, so it will take a lot of manpower and time to perform the task of system error elimination).
a fourth abnormal message correspondingly in response to a determination that, the fourth abnormal message indicating that, is abnormal. (Yize, pg5 par5 teaches when the management platform 120 does not receive the response message sent by the node corresponding to the fourth request, it may determine that the node is malfunctioning, and the management platform 120 may further issue the fourth abnormal message).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of the data transmission state, the first abnormal message correspondingly in response to the determination that the analysis data, the first abnormal message indicating that the analysis equipment is abnormal; providing, by the monitoring equipment, displayed on the monitoring equipment comprises, monitoring equipment, a fourth abnormal message correspondingly in response to a determination that, the fourth abnormal message indicating that, is abnormal, as taught by Yize in the system of Krauz and Li, so in power management system for multi-level devices debugging by sequentially judging whether the operation of the devices of each level is normal or not, so as to correspondingly emit different abnormal information can overcome the problem of difficult troubleshooting, see Yize, pg3 par6.

As per claim 17.  The combination of Krauz, Li, Yize and Grohman disclose the system of claim 16.
          Krauz and Li do not explicitly disclose the first abnormal message, the second abnormal message, the third abnormal message, or the fourth abnormal message.
          Yize however discloses the first abnormal message, the second abnormal message, the third abnormal message, or the fourth abnormal message (Yize, pg3 par12 teaches when the management platform determines that the connection status between the management platform and the cloud center is not abnormal, a third abnormal message is sent).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of the first abnormal message, the second abnormal message, the third abnormal message, or the fourth abnormal message, as taught by Yize in the system of Krauz and Li, so in power management system for multi-level devices debugging by sequentially judging whether the operation of the devices of each level is normal or not, so as to correspondingly emit different abnormal information can overcome the problem of difficult troubleshooting, see Yize, pg3 par6.
          Krauz, Li and Yize do not explicitly disclose further comprising: generating an alarm message according to.
          Grohman however discloses further comprising: generating an alarm message according to. (Grohman, par0168 teaches In a step 1510, the system device 410 publishes [generating an alarm] an alarm message over the data bus 180 in response to an alarm condition. The device 410 may be, e.g., the outdoor unit 144. The alarm message includes a flag indicating a level of the alarm. The level may be, e.g., critical, moderate or minor. In a step 1520, a user interface, e.g. the UI 240, receives the alarm message and displays an alert, e.g., the linking icon 3010, depending on a state of the flag. For example, the user interface may display a critical alarm, but not a minor alarm, or may display the alert using colors coded by alarm severity).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of further comprising: generating an alarm message according to, as taught by Grohman in the system of Krauz, Li and Yize, so improved climate control system have multiple components thereof communicate with one another via a data bus and are more flexible, may be easier to diagnose, may require fewer, simpler repairs and may have a longer service life, see Grohman, par0020.

As per claim 18.  The combination of Krauz, Li, Yize and Grohman disclose the system of claim 17.
          Krauz and Li do not explicitly disclose corresponding to the first abnormal message, the second abnormal message, or the third abnormal message, wherein the data transmission state.
          Yize however discloses corresponding to the first abnormal message, the second abnormal message, or the third abnormal message (Yize, pg3 par12 teaches when the management platform determines that the connection status between the management platform and the cloud center is not abnormal, a third abnormal message is sent).
(Yize, pg5 par2 teaches when the cloud information received from the cloud center 110 is different from the cloud information sent from the client, the management platform 120 further determines whether the connection state [data transmission state] between the management platform 120 and the cloud center 110 is abnormal).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of the first abnormal message, the second abnormal message, or the third abnormal message wherein the data transmission state, as taught by Yize in the system of Krauz and Li, so in power management system for multi-level devices debugging by sequentially judging whether the operation of the devices of each level is normal or not, so as to correspondingly emit different abnormal information can overcome the problem of difficult troubleshooting, see Yize, pg3 par6.
          Krauz, Li and Yize do not explicitly disclose is displayed in the form of at least one of an icon, a number, a shape, or a symbol, or the data transmission state, is displayed by means of a color or dynamic change to at least one of the icon, the number, the shape, or the symbol.
          Grohman however discloses is displayed in the form of at least one of an icon, a number, a shape, or a symbol, or the data transmission state, is displayed by means of a color or dynamic change to at least one of the icon, the number, the shape, or the symbol. (Grohman, par0140, par0168 teaches the linking icon 3010 may be displayed when an alarm status field of a Device_status message sent by one or more of the devices 410 indicates the presence of an alarm state.In a step 1520, a user interface, e.g. the UI 240, receives the alarm message and displays an alert, e.g., the linking icon 3010, depending on a state of the flag. For example, the user interface may display a critical alarm, but not a minor alarm, or may display the alert using colors coded by alarm severity).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of is displayed in the form of at least one of an icon, a number, a shape, or a symbol, or the data transmission state, is displayed by means of a color or dynamic change to at least one of the icon, the number, the shape, or the symbol, as taught by Grohman in the system of Krauz, Li and Yize, so improved climate control system have multiple components thereof communicate with one another via a data bus and are more flexible, may be easier to diagnose, may require fewer, simpler repairs and may have a longer service life, see Grohman, par0020.

As per claim 20.  The combination of Krauz, Li and Yize disclose the system of claim 19.
           Krauz and Li do not explicitly disclose the analysis equipment is disposed on the equipment terminal. 
          Yize however discloses the analysis equipment is disposed on the equipment terminal. (Yize, pg3 par18 teaches the energy management host [equipment terminal] collects and analyzes the information received from the central host, and issues management commands to the central host according to the analysis result).

          Krauz, Li and Yize do not explicitly disclose wherein the data collection equipment comprises the wired network equipment.
          Grohman however discloses wherein the data collection equipment comprises the wired network equipment. (Grohman, par0163 teaches the data collection device may store the data for later downloading, may transmit the data wirelessly, e.g., via a cellular network, or over an optical or wired network such as the internet. The data collection device may be provided, e.g., by an installer and coupled to the system 100 wirelessly or via a suitable port [wired] provided, e.g., by the UI/G 250).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the data collection equipment comprises the wired network equipment, as taught by Grohman in the system of Krauz, Li and Yize, so improved climate control system have multiple components thereof communicate with one another via a data bus and are more flexible, may be easier to diagnose, may require fewer, simpler repairs and may have a longer service life, see Grohman, par0020.

Conclusion
The prior art made of record and not relied upon is considered pertinent are -
• Yang et al. (CN107390650A) – Related art in the area of internet of things and industrial data acquisition and discloses an internet-of-things-based data acquisition system and a data compression method based on the same.
• Cella et al. (US20200348662A1) – Related art in the area of platform for facilitating development of intelligence in an Industrial Internet of Things (IIoT) system can comprise a plurality of distinct data-handling layers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONISHWAR MOHAN whose telephone number is (571)272-2907. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on (571) 272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/M.M./Examiner, Art Unit 2442                                                                                                                                                                                                        


/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442